ARNOLD, Judge.
G.S. 9643(a) provides in pertinent part: “An unemployed individual shall be eligible to receive benefits with respect to any week only if the Commission finds that— ... (3) He is able to work, and is available for work .... [A]ny employee of a secondary school system or subdivision of a secondary school system . . . shall be considered available for work during any week such individual is on vacation between successive terms . . . only if the individual does not have a contract . . . , written, oral, or implied . . . for . . . both such terms.” (Emphasis added.) The sole issue which the parties argue before us on this appeal is whether Project Headstart is a “secondary school” within the meaning of G.S. 9643(a)(3).
“Secondary school” is defined in G.S. 96-8(5)m: “For purposes of this Chapter, ‘secondary school’ means any school not an institution of higher education as defined in G.S. 96-8(5)1.” “Institu*3tion of higher education” is in turn defined by G.S. 96-8(5)1 as an educational institution which provides education beyond high school. Thus, if G.S. 96-13(a)(3) is to apply, Project Headstart must be found to be (1) a school, and (2) not an institution which provides education beyond high school. It clearly meets the second requirement, so we need consider only whether Project Headstart is, in fact, a school.
Petitioner’s arguments that Project Headstart is not a North Carolina public school and that it is federally funded and administered through a community action agency are not dispositive. G.S. 96-8(5)m refers not to “any public school” but simply to “any school.” Further, we think that the purpose behind the “secondary school provision” of G.S. 9643(a)(3) would not be served adequately if we read the statute as limited to public schools; school workers, whether in public or private employment, share the circumstance of temporarily not working from time to time because school work ordinarily is not year-round employment, but expecting to return to work when school begins again. We believe it is this type of “temporary unemployment” which the legislature intended to except from unemployment benefits.
Project Headstart is a federal program “focused upon children who have not reached the age of compulsory school attendance which . . . will provide such comprehensive health, nutritional, education, social, and other services as the Director finds will aid the children to attain their full potential.” 42 USCA § 2809(a)(1). It may be that Headstart programs across the state choose varying formats to meet these needs, so we do not decide whether all Headstart programs are schools within the statutory definition. Instead, we focus on the characteristics of the Charlotte Area Fund Headstart Project, where petitioner is employed.
Petitioner testified at the hearings before the claims and appeals deputies. Asked what type of work she did at Headstart, petitioner responded, “Teacher.” She works there from 8:00 a.m. till 3:30 p.m., five days a week, September through June.
Q. . . . Exactly what are your job duties . . . ?
A. . . . [W]hen they first come in ... we provide a snack for ’em and it’s just a little, regular school.
*4Q. It is what, nursery, kindergarden [sic]?
A. Yes.
Q. It’s pre-school then.
A. Yes.
Q. Where you — go to school.
A. Yes. Uh-huh.
* * *
Q. . . . [0]n your job duties you say you do provide some instructions, for the children, try and help them. I believe . . . you try and help them to reach a kind of parity in first grade with other children?
A. Yes.
Black’s Law Dictionary (Rev. 4th Ed. 1968) 1511 defines “school” as a “place for instruction or education.” “Education,” in turn, “[comprehends not merely the instruction received at school or college, but the whole course of training, moral, intellectual, and physical.” Id. at 604. We believe that the purposes set out for Project Headstart in the federal statutes indicate that Headstart is to provide education in this broad sense, and that the format in which Headstart is conducted by the Charlotte Area Fund and the petitioner’s testimony about the activities there show that this Project Headstart is a school within the ordinary meaning of the term. We find that petitioner’s situation is one of those addressed by the “secondary school provision” of G.S. 96-13(a)(3), excluding from unemployment benefits those who are subject to school-related seasonal unemployment. The Commission correctly decided that the Charlotte Area Fund Project Headstart is a secondary school within the meaning of G.S. 96-13(a)(3). The judgment of the Superior Court is
Reversed.
Judges MARTIN (Robert M.) and ERWIN concur.